Citation Nr: 1816354	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability.

2.  Entitlement to an initial compensable rating for the period prior to February 12, 2010, and to a rating in excess of 10 percent beginning January 28, 2012, for a left elbow disability.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Alexander, Associate Counsel



INTRODUCTION

The Veteran had active service from December 2001 to July 2002, from December 2002 to September 2003, from August 2005 to December 2006, and from January 2011 to January 2012.  The Veteran's decorations for his periods of active service include the Combat Action Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This case was most recently before the Board in May 2017, at which time it was remanded for additional development

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that additional development is required before the Veteran's claims for his left elbow and left knee disabilities are decided.

The Veteran seeks an increased rating for the issues on appeal, contending that they are more severe than that contemplated by the ratings currently assigned.  Relevant to both his left elbow and left knee disabilities, the Veteran through his attorney also contends that the VA examinations as performed are inadequate.  

As it pertains to his left elbow disability, the Veteran's attorney asserts that the December 2010 Peripheral Nerves VA Examination is inadequate because the VA examiner did not review the complete EMG test findings.  Instead, the VA examiner relied solely on the EMG consult summary to opine that the Veteran's carpal tunnel syndrome did not appear to be related to his elbow.  See February 2012 Supplemental Remarks to the Veteran's Substantive Appeal.  The Veteran specifically requests the opportunity to independently review and verify the December 2010 EMG test findings which were completed at the Omaha, Nebraska VA Medical Center (VAMC) and which have not been associated with the Veteran's claims file.

In July 2017, the Veteran was afforded an in-person VA examination for both his left elbow and left knee disabilities.  At the VA examination for his left knee, the Veteran reported flare-ups caused by increased weight-bearing activity, twisting or turning which occurred weekly depending on the activity level.  He indicated that flares lasted for hours up to a week with increased pain of moderate severity, and were relieved by medications, ice, use of a brace or wrap, and bed rest.  The VA examiner noted that she was unable to provide an opinion on the Veteran's range of motion during a flare-up because such an opinion would be based on speculation since the Veteran was not being examined during a flare-up.

The Veteran also reported having flare-ups of the left elbow approximately once per week, at the July 2017 VA examination for elbow and forearm conditions.  He indicated that when his left elbow flares, he tries to brace or sling it and may use ibuprofen 800 mg. tablets for relief.  The VA examiner similarly declined to provide an opinion stating such an opinion would be based on speculation since the Veteran was not being examined during a flare.

The Board notes that the VA examiner did not illicit any information regarding precipitating or alleviating factors pertinent to flare-ups.  Nor did the VA examiner offer an opinion estimating the extent of the Veteran's functional impairment during flare-ups based upon the information gleaned from the examination and the Veteran's claims file.  The VA examiner stated that the Veteran's examination was neither medically consistent nor inconsistent with his statements describing functional loss during flare ups.  Furthermore the VA examiner's report was silent as to why an opinion regarding functional impairment, including an estimate of range of motion during flare-ups, was not offered.

Recently, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the United States Court of Appeals for Veterans Claims (Court) addressed the adequacy of a VA examiner's report when providing an opinion regarding functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why he could not do so."  See Sharp, at 33.

The Board finds that the July 2017 VA examination is inadequate for rating purposes because it does not provide the required information regarding functional limitations caused by flare-ups and fails to explain why an opinion regarding functional limitations, including an estimate of range of motion during flare ups, was not provided.  

Furthermore, given the possibility of a separate neurological rating(s) related to the Veteran's left elbow as reflected by the December 2010 VA examination for peripheral nerves, a more thorough neurological evaluation is necessary for proper consideration of that potential rating.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the complete December 2010 EMG test report (as distinguished from the consultant's half page summary of findings) and associate it with the file.  Make a copy available to the Veteran and his attorney.  If the complete December 2010 EMG test report cannot be located, schedule the Veteran for an additional EMG study of the upper extremities.  Make a complete copy of the new EMG test report available to the Veteran and his attorney.  Associate that EMG report in its entirety with the Veteran's claim file. 
2.  Schedule the Veteran for a VA examination(s) with the appropriate medical provider(s) to address the inadequacies of the July 2017 VA joint examinations and the December 2010 VA peripheral nerves examination.  All indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

a.) The examiner should identify all left elbow and left knee pathology found to be present.  The examiner should also review the complete December 2010 EMG study and/or any new electrophysiological studies and identify any left upper extremity peripheral nerve dysfunction associated with the Veteran's left elbow disability.

The examiner should also conduct all indicated tests and studies, to include range of motion studies.  Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.) The examiner should describe any pain, weakened movement, excess fatigability, instability of station and lack of coordination present. 

c.) The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his lumbar spine symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited range of motion caused by functional loss during a flare-up as well as after repeated use over time. 

d.) If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups as well as after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). The examiner should note that the VA CLINICIAN'S GUIDE requires the examiner to estimate the range of motion "per [the] Veteran." See VA CLINICIAN'S GUIDE at Ch. 11.

3. After completing the above actions and any other development which may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating claim should be readjudicated based on the entirety of the evidence.  If the claim is not granted to the Veteran's satisfaction, the Veteran and his attorney should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




